Order entered May 12, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00158-CV

                        2100 RICCHI, LLC, Appellant

                                       V.

  HILLIARD OFFICE SOLUTIONS OF TEXAS, LTD., ET AL., Appellees

              On Appeal from the 193rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-17-02672

                                    ORDER

      Before the Court is the May 10, 2021 second request of Vielica Dobbins,

Official Court Reporter for the 193rd Judicial District Court, for an extension of

time to file the reporter’s record. We GRANT the request and extend the time to

May 21, 2021. We caution Ms. Dobbins that further extension requests will be

disfavored.


                                            /s/   CRAIG SMITH
                                                  JUSTICE